
	
		II
		109th CONGRESS
		2d Session
		S. 4035
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to repeal the
		  school as lender program.
	
	
		1.School as lender
			(a)Repeal of the
			 school as lender programParagraphs (2), (3), and (4) of section
			 435(d) of the Higher Education Act of 1965 (20 U.S.C. 1085(d)) are
			 repealed.
			(b)Conforming
			 amendmentsSection 435(d) of the Higher Education Act of 1965 is
			 further amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 subparagraph (E); and
					(B)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (E) through (J), respectively;
			 and
					(2)by redesignating
			 paragraphs (5) and (6) as paragraphs (2) and (3), respectively.
				(c)Cross
			 referencesThe Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.) is amended—
				(1)in section 428(h)
			 (20 U.S.C. 1078(h))—
					(A)in paragraph (1),
			 by striking or (F) and inserting or (E);
					(B)in paragraph
			 (2)(A), by striking or (F) and inserting or (E);
			 and
					(C)in paragraph
			 (2)(B), by striking or (F) and inserting or (E);
			 and
					(2)in section 439
			 (20 U.S.C. 1087–2)—
					(A)in subsection
			 (d)(1)(B), by striking or (F) and inserting or
			 (E); and
					(B)in subsection
			 (o)(2), by striking or (F) and inserting or
			 (E).
					(d)Effective
			 DateThe amendments made by this section shall apply to loans for
			 which the first disbursement is made on or after July 1, 2007.
			2.HERA
			 RepealSection 8011 of the
			 Higher Education Reconciliation Act of 2005 (Public Law 109–171, 120 Stat. 165)
			 is repealed.
		
